Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 32, 34-35, 38-40 and 43-56 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
To insure proper consideration and to the extent required by 37 CFR 1.56, applicant is required to update the information hereby incorporated by reference under “Related Applications” by updating the cited U.S. Application number 16/299,941 with corresponding U.S. Patent number 10,678,607 [pg. 1, paragraph 1 of the amendment to the specification filed on 5/8/20].

Claim Objections
Claim 32 is objected to because of the following informalities:  
Claim 32 - line 8, “a data component to common to a plurality of request messages…” should read --a data component common to a plurality of request messages…--.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 35, 38-39, 43-45, 47-48, 50, 53-54 and 56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 (1+3), 4, 7 (5 +7), 8, 11 (9+11) and 12 of Patent 9,963,338 (hereafter ‘338).  The difference being claims  3-4, 7-8 and 11-12 of Patent ‘338 does not explicitly teaches common data component of the plurality of request messages conforms to a reusable schema, and wherein the request message identifies a definition of the reusable schema.  However, Patent ‘338 disclosed a request component including a reusable identified schema definition for use to generate requests defined by the schema definition.  Furthermore, US Patent 8,135,796 to Slaughter et al. teaches XML messages sent to an API that gets validated for conforming to an XML schema [col. 21, lines 12-23] to effectively communicate with or using the API.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Slaughter because they are both in the same field of endeavor in accessing services in a distributed computing environment [Slaughter, abstract].
Claims 32, 35, 38-39, 43-45, 47-48, 50, 53-54 and 56 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting.

Patent 9,965,338
Instant Application
1.  A method of facilitating an exchange of messages between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method including: 
receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

3. The method of claim 1, wherein each of the plurality of APIs is configured to generate a response message that is sent to the remote client application, responsive to a received request message.
53. (New) A method of facilitating an exchange of messages between a remote client application and a server system, the server system supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method comprising: 
receiving a request message generated by the remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component common to a plurality of request messages, wherein the common data component of the plurality of request messages conforms to a reusable schema, and wherein the request message identifies a definition of the reusable schema;




in response to receiving the request message, generating a response message; and sending the response message to the remote client application.
4. The method of claim 3, wherein the response message includes an acknowledgement component for acknowledging receipt of the request message, a correlation identifier, a timestamp, error data and version data.
54. (New) The method of claim 53, wherein the response message comprises a time stamp.

56. (New) The method of claim 53, wherein the response message comprises an acknowledgement.
5. A system for facilitating an exchange of messages between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces (APIs) that includes a targeted API, the system including: 
processors; and 
a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least: receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

7. The system of claim 5, wherein the operations further comprise generating a response message that is sent from the server system to the remote client application.
32. (Currently Amended) A system supporting a plurality of application program interfaces (APIs) that includes a targeted API, the system comprising: at least one processor; and memory encoding computer executable instructions that, when executed by the at least one processor, performs operations comprising: receive a request message generated by a remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component to common to a plurality of request messages, wherein the common data component of the plurality of request messages conforms to a reusable schema, and wherein the request message identifies a definition of the reusable schema; in response to receiving the request message, generate a response message; and send the response message to the remote client application.  



8. The system of claim 7, wherein the generating of the response message includes generating an acknowledgement, a timestamp, a correlation identifier, error data and version data.
35. (Currently Amended) The system of claim 32, wherein the response message comprises a second data component common to a plurality of response messages, the second data component including a time stamp.

47. (New) The system of claim 32, wherein the response message comprises a second data component common to a plurality of response messages, the second data component including an acknowledgement.
  
48. (New) The system of claim 32, wherein the response message comprises a second data component common to a plurality of response messages, the second data component including a correlation identifier.

50. (New) The system of claim 32, wherein the response message comprises a second data component common to a plurality of response messages, the second data component including versioning information.
9. A non-transitory machine-readable storage device comprising instructions which, when executed by a machine, cause the machine to perform operations of facilitating an exchange of messages in a trading system between a remote client application and a server system, the server system being capable of supporting a plurality of application program interfaces, the operations comprising, at least: 
receiving a plurality of request messages generated by the remote client application, each request message requesting an activity to be performed by the targeted API, with respect to an associated application, and comprising: at least one data component common to each of the plurality of request messages and selected from a group comprising a predetermined required level of detail, an error language component and a version identifier, and a request component including a reusable identified schema definition.

11. The machine-readable storage device of claim 9, the operations further comprising generating a response message that is to be sent from the server system to the remote client application.
38. (Currently Amended) A non-transitory computer storage media comprising computer executable instructions that, when executed by at least one processor, perform a method of facilitating an exchange of messages between a remote client application and a server system, the server system supporting a plurality of application program interfaces (APIs) that includes a targeted API, the method comprising: receiving a request message generated by the remote client application, the request message requesting an activity to be performed by the targeted API, the request message comprising a data component common to a plurality of request messages, wherein the common data component of the plurality of request messages conforms to a reusable schema, and wherein the request message identifies a definition of the reusable schema; in response to receiving the request message, generating a response message; and sending the response message to the remote client application.
12. The machine-readable storage device of claim 11, the operations further comprising generating an acknowledgement, a timestamp, a correlation identifier, error data and version data.
39. (Currently Amended) The non-transitory computer storage media of claim 38, wherein the response message comprises a time stamp.

43. (New) The non-transitory computer storage media of claim 38, wherein the response message comprises an acknowledgement.

44. (New) The non-transitory computer storage media of claim 38, wherein the response message comprises a correlation identifier.  

45. (New) The non-transitory computer storage media of claim 38, wherein the response message comprises versioning information.


Claims 38-39, 43-45, 53-54 and 56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 (1 and 3), 4, 11 (9 and 11) and 12 of Patent 9,697,056 (hereafter ‘056) for the same reason as Patent ‘338 above. 

Claims 38-39, 43-45, 53-54 and 56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 (5 and 7), 8, 11 (9 and 11) and 12 of Patent 9,201,711 (hereafter ‘711) for the same reason as Patent ‘338 above.
 

Allowable Subject Matter
Claims 32, 35, 38-39, 43-45, 47-48, 50, 53-54 and 56 are allowable by overcoming the nonstatutory obviousness-type double patenting rejection above.

Claims 34, 40, 46, 49, 51-52 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the invention as recited in independent claims 32, 38 and 53 as a whole.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 32, 38 and 53 as a whole.

Response to Arguments
Applicant's arguments filed on 7/6/22 have been fully considered but are not persuasive.

In the remarks, Applicant argued in substance that:
Claim 32 is canceled, thereby obviating the objection.
Examiner respectfully traversed Applicant's remarks:

As to point (a), since claim 32 is pending, the objection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QING YUAN WU/Primary Examiner, Art Unit 2199